Title: To George Washington from Thomas Hickling, 10 January 1790
From: Hickling, Thomas
To: Washington, George

 
          
            St Michaels Jany 10th 1790.
          
          To His Excellency George Washington Esquire President of the United States of America, The memorial of Thomas Hickling of the Island of Saint Michaels one of the Azores or Western Islands Merchant, Humbly Sheweth,
          That your memorialist is a native of Boston in the Massachusetts Bay, but hath resided for several Years past in the Island of St Michaels aforesaid, That upon the acknowledgement of the Independence of the united States by her Majesty the Queen of Portugal, your memorialist being the only Subject of the said States residing in the said Islands, applied to the Chief Judge of her faithfull Majesty to be appointed Consul for the protection of the American Trade to the western Islands aforesaid who was pleased, by virtue of the powers vested in him by his Court, to nominate your memorialist to act in that Capacity untill the pleasure of the United States could be known.
          Your memorialist begs leave further to represent that he hath acted in that Character for several years past, during which time he flatters himself that he has conducted so as to give general satisfaction, but your memorialist hath not yet received a Commission from the United States and is advised that an application therefor must be made to your Excellency.
          When your Excellency takes into consideration the encreasing commerce between the United States & the western Islands, & Your memorialist doubts not your Excellency will judge it for the trading Interest of the States over which you preside to establish a Consul at Saint Michaels. And as your memorialist is a natural born subject of America to whose interest he hath ever been attached, & is well versed in the Portuguese language and in their laws & Customs so far as they respect trade, he humbly takes the liberty of requesting your Excellency to do him the honor to nominate him to the Office of Consul—for the Islands aforesaid. And your memorialist will ever pray &ca
          
            Thomas Hickling
          
        